Citation Nr: 0719210	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right foot disability, 
to include residuals of excision of a Morton's neuroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from June 1962 to May 1965.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  The veteran testified 
before the undersigned at a Travel Board hearing at the RO in 
July 2006.

A search for additional service medical records (SMRs) was 
undertaken.  Some records were received at the RO in June 
2006.  These included duplicates of many records already in 
the file pertaining to treatment of the veteran's left foot 
injury, save for some nursing notes, temperature charts, and 
two follow-up notes concerning the healing of the left great 
toe. 

Pursuant to 38 C.F.R. § 19.31(b)(1), a supplemental statement 
of the case (SSOC) will be furnished to the appellant and any 
representative if the agency of original jurisdiction 
receives additional pertinent evidence after the issuance of 
a statement of the case (SOC) in an appeal.  In this case, 
however, the Board finds that the issuance of an SSOC is not 
necessary because the additional evidence is not pertinent to 
the claim currently before the Board.  The records received 
pertain only to treatment of the left foot; they shed no 
light on the issue of service connection for the right foot.  
Therefore, a remand for the issuance of an SSOC would serve 
no purpose and would only delay the claim.  


FINDING OF FACT

The veteran's right foot disability, status post Morton's 
neuroma excision, has not been causally related to his period 
of service by competent medical evidence.



CONCLUSION OF LAW

A right foot disability, status post Morton's neuroma 
excision, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April and December 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April and December 
2004 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, the October 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  In any event, the 
Board notes that the veteran was provided with notification 
of the provisions of Dingess in June 2006.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has claimed that he sustained an injury to the 
right foot at the same time he suffered a crush injury to the 
left great toe (which is service connected).  He asserts 
that, while the left foot was more severely injured by the 
beam that had fallen on his feet, the right foot had been 
badly bruised.  Therefore, he believes that service 
connection should be awarded for his current right foot 
complaints, to include an excision of a Morton's neuroma.

The relevant evidence includes the SMRs, which show that his 
feet were normal at the time of the May 1962 entrance 
examination.  On July 1963, he sustained a crush injury to 
the left foot that resulted in the loss of the great toenail.  
There was no mention of any injury to the right foot.  There 
were no right foot complaints during the remainder of his 
service.  The March 1965 separation examination report refers 
to no complaints involving the right foot, and the objective 
examination findings are shown as being within normal limits.

At the time of the April 2001 claim for a left foot disorder, 
the veteran made no mention of his right foot.  The May 2001 
VA examination referred only to the then-claimed left foot 
disorder.

A June 17, 2003, VA outpatient treatment record noted the 
veteran's complaints of bilateral foot pain, which he stated 
had been present since his separation from service.  The 
examination noted left foot alteration related to the in-
service injury.  No other obvious traumatic alterations to 
the feet were noted.  It was noted that, in September 2002, 
the veteran had undergone an excision of a Morton's neuroma 
in the right second interspace.

After a careful review of the evidence of record, the Board 
finds that service connection for a right foot disability, to 
include the excision of a Morton's neuroma, has not been 
established.  While the veteran has contended that he 
sustained an injury to the right foot at the time that he 
incurred the service-connected injury to his left foot, the 
objective evidence of record does not demonstrate that such 
an injury occurred.  The SMRs make no reference to the right 
foot being injured in July 1963, and the records developed 
after that date, up to his date of release in May 1965, make 
no reference to any right foot complaints.  The Board finds 
it significant that the March 1965 separation examination was 
negative with regard to any abnormality which could be 
associated with the currently claimed disability.  

Moreover, while the veteran has asserted that right foot pain 
has been present since his release from service, there is no 
objective documented evidence of any right foot complaints 
until 2001, over 30 years following service.  Such a time gap 
in the record militates against a finding that the claimed 
in-service injury caused a chronic disorder, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Finally, 
the veteran stated at his personal hearing in July 2006 that 
no physician has ever related his right foot complaints to 
his period of service. 

As a consequence of the foregoing, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right foot disability, to include post-
operative residuals of a Morton's neuroma.

ORDER

Entitlement to service connection for right foot disability, 
to include residuals of excision of a Morton's neuroma, is 
denied



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


